DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
On February 18, 2021, Applicant’s Representative and the Examiner had an interview regarding some proposed amendments, specifically discussed was after extracting the carbonization gas from the top of the drying zone of the reactor, the gas was subdivided into fractions, specifically discussed the limitations of claim 2, and the three fractions were not taught by de Melo.  As currently amended and persuasively argued,  Applicant recites in claim 1, "…at least a heating gas conveyed in a first pipe to a hot gas generator and a recirculating gas conveyed in a second pipe to a heat recovery unit .... Injecting the heating gas after combustion onto the heat recovery unit, for indirect heating of the recirculating gas; and reinjecting the recirculating gas heated by the heat recovery unit into the carbonization zone base of the reactor."  de Melo does not teach and/or suggest indirectly heating the recirculating gas, and does not teach that the indirect heating prevents unwanted clogging of the reactor with condensed oils and other contaminants.  During the interview, regarding claims 14-20 to refer back to the method positively recite what the product streams.  Applicant’s amendments obviate the 112 (b) and 103 rejections which are accordingly withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Nina Bhat/                                                                       Primary Examiner, Art Unit 1771